DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 1-15 directed to the product claim of catalyst system in the response to the Requirement for Restriction/Election dated 02/05/2021, and all product claims, except cancelled claim(s), are subsequently found allowable. Therefore, the withdrawn process claims 16-20 that include all the limitations of the allowable product/apparatus clams(s) have been considered for rejoinder. The process claims 16-20 are considered allowable.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 14
Line 4, “a.  a first composition comprising a dehydrogenation active metal on a solid support, said solid”
, said inorganic”
Lines 16-18, “wherein the inorganic support further comprises a mixed metal oxide selected from (1) a mixture of magnesium oxide and aluminum oxide and (2) a mixture of calcium oxide and aluminum oxide.”

Claim 19
Line 2, ---------------“at a temperature in a 

Reasons for Allowance 
Applicant amended claim 1 to include the feature of “a first composition comprising a dehydrogenation active metal on a solid support, said solid support comprising a mixed magnesium-aluminum oxide or a mixed calcium aluminum oxide” presented as allowable subject matters in the Office action dated 12/14/2021. Applicant amended claim 14 to include the feature of “the inorganic support (of the second composition) further comprises a mixed metal oxide selected from (1) a mixture of magnesium oxide and aluminum oxide and (2) a mixture of calcium oxide and aluminum oxide” presented as allowable subject matters in the Office action dated 12/14/2021.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-3, 6-10, 13-14 and 16-24.  The concept of a hydrocarbon conversion catalyst system for dehydrogenation and metathesis of a hydrocarbon feed stream, said catalyst system comprising:
a first composition comprising a dehydrogenation active metal on a solid support, said solid support comprising a mixed magnesium-aluminum oxide or a mixed calcium aluminum oxide; and
a second composition comprising a transition metal on an inorganic support, said inorganic support comprising silicon dioxide or a mixture of silicon dioxide and zeolite,
wherein the first composition is different from the second composition, and further wherein the first composition and the second composition are present in a weight ratio of 1: 5 to 5: 1,
wherein the transition metal is selected from the group consisting of molybdenum, tungsten, rhenium, and mixtures thereof and is present in an amount from 1% to 15% by weight of the second composition, and
wherein the first composition and the second composition are either physically mixed or configured as separate layers, is considered novel.
The concept of a hydrocarbon conversion catalyst system for dehydrogenation and metathesis of a hydrocarbon feed stream, said catalyst system comprising:
a first composition comprising a dehydrogenation active metal on a solid support, said solid support comprising aluminum oxide, silicon dioxide, zirconium dioxide, titanium dioxide, magnesium oxide, calcium oxide, or a mixture of two or more thereof; and 
a second composition comprising a transition metal on an inorganic support, said inorganic support comprising silicon dioxide or a mixture of silicon dioxide and zeolite,

wherein the transition metal is selected from the group consisting of molybdenum, tungsten, rhenium, and mixtures thereof and is present in an amount from 1% to 15% by weight of the second composition, 
wherein the first composition and the second composition are either physically mixed or configured as separate layers, and
wherein the inorganic support further comprises a mixed metal oxide selected from (1) a mixture of magnesium oxide and aluminum oxide and (2) a mixture of calcium oxide and aluminum oxide, is considered novel.
The closest prior art to Juguin et al. (US 3,980,721) disclose a catalyst/process for dehydrogenating saturated hydrocarbons (Abstract) (i.e., a hydrocarbon conversion process), wherein the process/catalyst comprises (col. 1, lines 56-68): (i) preparing a saturated hydrocarbon feed containing a hydrocarbon mixture comprising propane, n-butane, isobutane and isopentane (col. 3, lines 61-67); (ii) contacting the saturated hydrocarbon feed with a dehydrogenation catalyst to produce a product comprising olefins under dehydrogenation conditions (col. 3, lines 37-49); and (iii) the dehydrogenation catalyst comprises (col. 2, lines 1-19): (a) alumina (i.e., a solid support and an inorganic support). The alumina is acting as both (1) a solid support that support a dehydrogenation active metal and (2) an inorganic support that support a transition metal and a doping agent as recited; (b) at least one metal from group VIII of the periodic classification, such as Pt, Ir, Pd, Ru and Rh (i.e., a dehydrogenation active metal); (c) at least one metal selected from groups IIIA, IVA and VA of the periodic classification of the Juguin does not explicitly disclose the solid support of the first composition is different from the inorganic support of the second composition, and does not discloses the solid support of the first composition comprises a mixed magnesium-aluminum oxide or a mixed calcium aluminum oxide and the inorganic support of the second composition comprises silicon dioxide or a mixture of silicon dioxide and zeolite. 
Other pertinent prior art to Lande et al. (WO 2016/005896 A2) disclose a dehydrogenation catalyst composite and a process for the preparation thereof (Abstract), wherein the dehydrogenation comprises a dehydrogenation of alkane selected from C2-C20 hydrocarbon (page 21, claim 28).  Lande discloses the catalyst composite of the present disclosure comprises at least one Group VIII metal component, at least one group IV component, at least one group V component, at least one alkaline earth metal component, at least one alkali metal component, at least one group VI component and a support having an inner core comprising alpha alumina and an outer layer comprising a mixture of gamma alumina, delta alumina and theta alumina (pages 2-3, Summary). Lande discloses a support material for the dehydrogenation catalyst comprising alumina and silica (page 4-5). 
The teachings of Juguin and Lande, alone or in a combination, do not provide any guidance which would lead one to conduct a hydrocarbon conversion catalyst system for dehydrogenation and metathesis of a hydrocarbon feed stream, said catalyst system comprising:
(i) a first composition comprising a dehydrogenation active metal on a solid support, said solid support comprising a mixed magnesium-aluminum oxide or a mixed calcium aluminum oxide; and

wherein the first composition is different from the second composition, and further wherein the first composition and the second composition are present in a weight ratio of 1: 5 to 5: 1,
wherein the transition metal is selected from the group consisting of molybdenum, tungsten, rhenium, and mixtures thereof and is present in an amount from 1% to 15% by weight of the second composition, and
wherein the first composition and the second composition are either physically mixed or configured as separate layers, as recited in claim 1 of claimed invention.
The teachings of Juguin and Lande, alone or in a combination, do not provide any guidance which would lead one to conduct a hydrocarbon conversion catalyst system for dehydrogenation and metathesis of a hydrocarbon feed stream, said catalyst system comprising:
a first composition comprising a dehydrogenation active metal on a solid support, said solid support comprising aluminum oxide, silicon dioxide, zirconium dioxide, titanium dioxide, magnesium oxide, calcium oxide, or a mixture of two or more thereof; and 
a second composition comprising a transition metal on an inorganic support, said inorganic support comprising silicon dioxide or a mixture of silicon dioxide and zeolite,
wherein the first composition is different from the second composition, and further wherein the first composition and the second composition are present in a weight ratio of 1: 5 to 5: 1,
wherein the transition metal is selected from the group consisting of molybdenum, tungsten, rhenium, and mixtures thereof and is present in an amount from 1% to 15% by weight of the second composition, 

wherein the inorganic support further comprises a mixed metal oxide selected from (1) a mixture of magnesium oxide and aluminum oxide and (2) a mixture of calcium oxide and aluminum oxide, as recited in claim 14 of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772